DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
Claims 1-3 and 8-9 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the neuron in a neural network, wherein a plurality of resistors configured to receive a threshold signal and elements of an input signal; a buffer configured to receive a sum of the elements of the input signal as weighted by the plurality of resistors and produce the weighted sum as an output; an all-pass filter configured to receive the output of the buffer and to produce a delayed copy of the output of the buffer.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 2 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the neuron in a neural network, wherein a plurality of resistors configured to receive a threshold signal and elements of an input signal; a buffer configured to receive a sum of the elements of the input signal as weighted by the plurality of resistors and produce the weighted sum as an output; a finite gain integrator configured to receive the output of the buffer and to produce a delayed copy of the output of the buffer.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 8 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the neuron in a neural network, wherein a plurality of resistors configured to receive a threshold signal and elements of an input signal and providing an overall weighted input signal;  14PA1408USa current source having a first end connected to a ground and a second end; a plurality of transistors, each transistor having a gate, a source and a drain; a first one of the plurality of transistors having its source connected to the power supply and its gate and drain connected to the second end of the current source; a second one of the plurality of transistors having its source connected to the power supply and its gate connected to the gate of the first transistor; a third one of the plurality of transistors having its gate connected to the plurality of resistors and its drain connected to the drain of the second transistor; a fourth one of the plurality of transistors having its gate connected to the source of the third transistor and its source connected to the drain of the second transistor; a fifth one of the plurality of transistors having its drain connected to the source of the third transistor and its source connected to the ground; a sixth one of the plurality of transistors having its gate and its drain connected to the ground, and its source connected to the drain of the fourth transistor; a capacitor having a first end and a second end, the first end connected to the drain of the fourth transistor, the gate of the fifth transistor, and the source of the sixth transistor;  15PA1408USa resistor having a first end and a second end, the first end connected to the drain of the third transistor and the source of the fourth transistor, and the second end connected to a common voltage; and an output port connected to the source of the fourth transistor and providing as an output a copy of the overall weighted input signal.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 3 and 9 depend from claim 2 or 8 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYOUNG LEE/Primary Examiner, Art Unit 2895